UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Materials Pursuant to sec. 240.14a-11(c) or sec. 240.14a-12 Metro Bancorp (Exact Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box) xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(l) and 0-11.1 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials. ¨Check box if any part of the fee is offset as provided by Exchange Act Tule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date: July 23, 2010 Time: 8:30 a.m. Place: Four Points Sheraton 800 East Park Drive Harrisburg, PA 17111 TO OUR SHAREHOLDERS: The 2010 Annual Meeting of Shareholders of Metro Bancorp, Inc. will be held at the Four Points Sheraton, 800 East Park Drive, Harrisburg, PA, on July 23, 2010 at 8:30 a.m., for the purpose of considering and voting upon the following matters: 1. Election of Directors.The election of eight (8) directors to serve until the 2011 Annual Meeting. 2. Approval of 2011 Director Stock Option Plan. 3. Amend and Restate 2006 Employee Stock Option Plan. Amend and restate the 2006 Employee Stock Option Plan to (i) permit the Board of Directors to award restricted stock; (ii) accelerate the vesting of Plan awards in the event of a change in control; and (iii) make technical corrections to the vesting provisions to ensure consistency in Plan terms. 4. Ratification of the Appointment of ParenteBeard LLC as Metro’s independent registered public accounting firm for the fiscal year ending December 31, 2010. 5. Other Business.Any other business properly brought before the shareholders at the meeting. You can vote your shares of common stock if our records show that you owned the shares at the close of business on April 24, 2010 (the “Record Date”).Your vote at the Annual Meeting is very important to us. You are cordially invited to attend the Annual Meeting of Shareholders (the “Annual Meeting”) in person.Whether or not you expect to attend the Annual Meeting, you may submit your proxy using the Internet, using a toll-free telephone number or by completing, signing and dating the enclosed proxy card and returning it in the enclosed prepaid envelope.This proxy will not be used if you are present at the meeting and desire to vote in person. BY ORDER OF THE BOARD OF DIRECTORS, Peter J. Ressler Secretary Harrisburg, Pennsylvania June 7,2010 METRO BANCORP, INC. PROXY STATEMENT Dated to be mailed on or about June 7, 2010 GENERAL INFORMATION This Proxy Statement contains information about the Annual Meeting of Shareholders (the “Annual Meeting”) of Metro Bancorp, Inc. (“Metro”).The management of Metro and Metro Bank (the “Bank”) prepared this Proxy Statement for the Board of Directors. We first mailed this Proxy Statement and the enclosed proxy card to shareholders on or about June 7, 2010. If you hold your Metro shares in an account at a bank or brokerage firm, we generally cannot mail our proxy materials directly to you.Instead, your bank or brokerage firm will forward our proxy materials to you and tell you how to provide it with voting instructions for your Metro shares. We will pay the costs of preparing, printing and mailing the proxy and all related materials. We will also reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses incurred to forward our proxy materials to beneficial owners of our stock, upon request of such record holders. In addition to sending you these materials, some of our directors, officers or employees may contact you, without additional compensation, by telephone, by mail or in person for the purpose of soliciting proxies or votes. Our executive offices are located at 3801 Paxton Street, Harrisburg, PA, 17111, and our telephone number is 800-653-6104. Our mailing address is P.O. Box 4999, Harrisburg, PA17111. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held on July 23, 2010: This Proxy Statement and our 2009 Annual Report are available on the Internet at: www.cfpproxy.com/5290 This material is also available on Metro’s website in the Investor Relations section at www.mymetrobank.com.You may access the material by choosing the “Investor Relations” button at the top of the page, and then selecting “Annual Reports” and “SEC Filings” from the items listed. VOTING Who can vote? You can vote your shares of common stock if our records show that you owned the shares at the close of business on April 24, 2010 (the “Record Date”).A total of 13,491,304 shares of common stock were outstanding on the Record Date and can vote at the Annual Meeting. You are entitled to cast one vote for each share of common stock you own.The enclosed proxy card shows the number of shares you can vote.We will hold the Annual Meeting if the holders of a majority of the shares of the common stock entitled to vote either vote by proxy or attend the meeting in person. As of the Record Date, there were 40,000 shares of Series A Non-Cumulative Preferred Stock ("Preferred Stock") outstanding. Holders of Preferred Stock cannot vote at the Annual Meeting. How do I vote by proxy? Follow the instructions on the enclosed proxy card to vote on each proposal to be considered at the Annual Meeting. Sign and date the proxy card and mail it back to our Transfer Agent in the enclosed prepaid envelope or you may vote using the Internet or the toll-free telephone number as provided on the enclosed proxy card.The proxy holders named on the proxy card will vote your shares as you instruct.If you sign and return the proxy card but do not vote on a proposal, the proxy holders will vote for you on that proposal.Unless you instruct otherwise, the proxy holders will vote for the election of each of the eight director nominees. If other matters are properly 1 brought before the shareholders at the meeting, the proxy holders will exercise their judgment and vote as they determine is in the best interest of Metro and its shareholders. What vote is required? The holders of a majority of the aggregate outstanding shares of Metro common stock, present either in person or by proxy, will constitute a quorum for the transaction of business at the Annual Meeting.Pursuant to the Pennsylvania Business Corporation Law, directors will be elected by a plurality of the votes cast at a meeting at which a quorum is present. Accordingly, the eight candidates receiving the highest number of votes cast at the Annual Meeting shall be elected to the Board of Directors.A majority of the shares present and having voting power at a meeting at which a quorum is present is required in order to approve any other matter submitted to a vote of the shareholders, except in the case where the vote of a greater number of shares is required by law or under the Articles of Incorporation or Bylaws. The other matters being submitted to the shareholders at the Annual Meeting (approval of the 2011 Director Stock Option Plan, the amendment to the 2006 Employee Stock Option Plan and ratification of the appointment of the registered public accounting firm) require the approval of a majority of the shares present and having voting power. How are abstentions and broker non-votes treated? Abstentions and broker non-votes will be counted as shares for purposes of determining whether there is a quorum, but will not be counted or voted in favor of the election of directors or on any of the other matters that will be brought before the Annual Meeting. The applicable stock exchange of which most brokers are members do not permit such brokers to vote on any of the matters being presented at the Annual Meeting except for the question of the ratification of Metro’s independent registered public accounting firm, if the broker has not been provided with voting instructions.Effective January 1, 2010, as a general matter, a broker is not permitted to vote on behalf of a shareholder in an election for directors unless the broker has received timely voting instructions from the shareholder.Previously, an uncontested director election was considered a routine matter on which brokers could exercise their discretion and vote without instructions from the beneficial owner of shares.Consequently, if you hold shares with a broker, and you fail to provide your broker with voting instructions, he or she will be permitted to vote your shares only on ratification of Metro’s independent registered public accounting firm.When a broker votes a client’s shares on some but not all of the proposals at a meeting, the omitted votes are referred to as “broker non-votes”. What if other matters come up at the Annual Meeting? The matters described in this Proxy Statement are the only matters we know will be voted on at the Annual Meeting. If you return your proxy card or vote by telephone or over the Internet and other matters are properly presented at the Annual Meeting, the proxy holders named on the enclosed proxy card will exercise their judgment to vote your shares in a manner that they deem to be in the best interests of Metro and its shareholders. How are votes counted? Our judges of election will count all votes, which are cast in person or by proxy at the Annual Meeting.Voting is an important right of shareholders.If you abstain or otherwise fail to cast a vote on any matter, the abstention or failure is not a vote and will not be counted.Broker non-votes (shares of common stock held in record name by your broker or nominee and are not voted because (i) you have not provided voting instructions, (ii) the broker or nominee does not have discretion to vote on your behalf or (iii) the broker or nominee has indicated on the proxy that it does not have authority to vote on such matters) will also not be counted as votes cast. Your broker or nominee may no longer exercise discretion and vote shares held of record for the election of directors when you have not provided voting instructions. 2 Can I change my vote after I return my proxy card or vote by telephone or the Internet? Yes.At any time before the vote on a proposal, you can change your vote either by: · giving Metro’s secretary a written notice revoking your proxy; · signing, dating and returning to us a new proxy; or · placing a second telephone or Internet vote. We will honor the proxy card or the telephone or Internet vote with the latest date. Can I vote in person at the Annual Meeting? Yes.We encourage you to complete and return the proxy card or vote using the Internet or the toll-free telephone number to ensure that your vote is counted.However, you may attend the Annual Meeting and vote in person whether or not you have previously voted by proxy. Your vote in person will automatically revoke a previously submitted vote by proxy. SECURITY OWNERSHIP OF DIRECTORS, EXECUTIVE OFFICERS AND CERTAIN BENEFICIAL SHAREHOLDERS The following table sets forth certain information, as of April 24, 2010, concerning the number and percentage of shares of our common stock beneficially owned by our directors, our named executive officers, and by our directors and named executive officers as a group.In addition, the table includes information with respect to other persons known to us to own or may be deemed to own more than five percent of our common stock as of April 24, 2010. The address for each director and named executive officer is c/o Metro Bancorp, Inc., 3801 Paxton Street, Harrisburg, PA17111. Percent of Outstanding Name of Beneficial Number of Shares Common Stock Owner or Identity of Group Beneficially Owned 1 Beneficially Owned 1 Directors James R. Adair 2 * John J. Cardello, CPA 3 * Douglas S. Gelder 4 1.14% Alan R. Hassman 5 1.71% Howell C. Mette 6 1.10% Gary L. Nalbandian 7 3.84% Michael A. Serluco 8 1.52% Samir J. Srouji, M.D. 9 1.27% Named Executive Officers Who are not Directors Mark A. Zody 10 * Mark A. Ritter 11 * Steve Solk 12 * D. Scott Huggins 13 * All Directors and Named Executive Officers of Metro, as a group (12 Persons) 14 11.70% Other Five Percent Beneficial Shareholders Wellington Management Company, LLP 75 State Street Boston, MA02109 15 9.37% *less than 1% 3 1 The securities “beneficially owned” by an individual are determined in accordance with the definition of “beneficial ownership” set forth in the regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they may include securities owned by or for, among others, the wife and/or minor children of the individual and any other relative who has the same home as such individual, as well as securities as to which the individual has or shares voting or investment power or has the right to acquire under outstanding stock options within 60 days after April 24, 2010.Shares subject to outstanding stock options, which an individual has the right to acquire within 60 days after April 24, 2010, are deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class of stock owned by such individual or any group including such individual only.Beneficial ownership may be disclaimed as to certain of the securities. 2 Includes 836 shares owned by Mr. Adair’s wife and 24,447 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2001 Directors Stock Option Plan. 3 Includes 17,265 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2001 Directors Stock Option Plan. 4 Includes 28,038 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2001 Directors Stock Option Plan.As of the record date, Mr. Gelder has pledged 115,323 shares of Metro common stock in connection with real estate and business loans with the Bank. 5 Includes 55,358 shares owned by Mr. Hassman’s wife and 28,038 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2001 Directors Stock Option Plan.As of the record date, Mr. Hassman has pledged 121,113 shares of Metro common stock in connection with business loans with the Bank. 6 Includes 28,038 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2001 Directors Stock Option Plan. 7 Includes 113,128 shares held by Mr. Nalbandian’s individually directed participant account in the NAI/CIR Profit Sharing Trust with respect to which Mr. Nalbandian has sole voting power and 4,424 shares held in trust by Mr. Nalbandian for the benefit of Mr. Nalbandian’s child. Also includes 219,411 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 1996 and 2006 Employee Stock Option Plans. 8 Includes 13,674 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2001 Directors Stock Option Plan. 9 Includes 58,701 shares owned by Dr. Srouji’s wife, 1,162 shares owned jointly by Dr. Srouji and his wife and 25,456 shares held by Dr. Srouji’s self-directed participant account in the Plastic Surgery P.C. Profit Sharing Plan.Also includes 28,038 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2001 Directors Stock Option Plan. 10 Includes 48,567 shares owned jointly by Mr. Zody and his wife.Also includes 63,078 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 1996 and 2006 Employee Stock Option Plans. 11 Includes 6,250 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2006 Employee Stock Option Plan. 12 Consists of 1,250 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 2006 Employee Stock Option Plan. 13 Includes 7,575 shares of Metro common stock issuable upon the exercise of stock options granted under Metro’s 1996 and 2006 Employee Stock Option Plans. 4 14 Includes an aggregate of 465,102 shares of Metro common stock issuable to the directors and named executive officers of Metro under Metro’s 2001 Stock Option Plan for Non-Employee Directors and Metro’s 1996 and 2006 Employee Stock Option Plans. 15 Based on information provided by the shareholder to Metro, Wellington Management, on behalf of its client accounts, held 1,263,635 shares over which it had shared investment power and had shared voting power over 1,095,535 shares. SECTION 16 (a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Our directors, executive officers and persons who own more than 10% of our common stock must file reports with the SEC indicating the number of shares of Metro’s common stock they beneficially own and changes in the beneficial ownership.All such persons are required by the SEC to furnish Metro with copies of all Section 16(a) reports they file. Based solely on review of the copies of such reports furnished to us and written representations that no other reports were required during the fiscal year ended December 31, 2009, we believe all Section 16(a) filing requirements applicable to these persons were timely complied with. ELECTION OF DIRECTORS OF METRO The Bylaws of Metro provide as follows: · the Board of Directors may, from time to time, fix the number of directors; · the Board will consist of not less than five nor more than twenty-five directors; and · directors will be elected for a one-year term. The Board of Directors by resolution has set at eight the number of persons to be elected to the Board of Directors at the Annual Meeting.Pursuant to the Pennsylvania Business Corporation Law, the election of directors will be determined by a plurality vote and accordingly, the eight nominees receiving the most “FOR” votes will be elected.Shares may be voted “FOR” or withheld from each nominee.Abstentions and broker non-votes will have no effect on the outcome of the election because directors will be elected by a plurality of the shares cast for the directors. The Board of Directors unanimously recommends a vote “FOR” the election of each of the eight nominees as named herein. All of the nominees are currently members of the Board of Directors and each of them has consented to serve if elected. Metro does not have separate classes of directors. Although we do not know of any reason why any of these nominees might not be able to serve, we will propose a substitute nominee if any nominee is not available for election. The proxy holders named on the proxy card intend to vote for the election of the eight persons listed as director nominees to serve until the 2011 Annual Meeting and until their respective successors have been duly qualified and elected.If you return a signed proxy card without voting instructions, your proxy will be voted in favor of the election of those nominees.Each nominee is currently a director of both Metro and the Bank.All nominees for election were unanimously recommended by the Board of Directors. The following table shows the name, age, positions with Metro and the Bank and length of board service for each nominee for election as director. 5 Name & Age Position with Metro and the Bank Director Since Gary L. Nalbandian, 67 Chairman, President and CEO of Metro and the Bank James R. Adair, 62 Director of Metro and the Bank John J. Cardello, CPA, 49 Director of Metro and the Bank Douglas S. Gelder, 60 Director of Metro and the Bank Alan R. Hassman, 70 Director of Metro and the Bank Howell C. Mette, Esquire, 82 Director of Metro and the Bank Michael A. Serluco, 69 Director of Metro and the Bank Samir J. Srouji, M.D., 73 Director of Metro and the Bank Below we have provided for each nominee, his principal occupation and the specific experience, qualifications, attributes or skills that led the Board to conclude that he should serve as a director of Metro.Except as otherwise stated, the principal occupation indicated has been the person’s principal occupation for at least the last five years, based upon information furnished by the nominees.If applicable, we have also included any public company or investment company directorships held by the nominees during the past five years and any required disclosure concerning legal proceedings involving any nominee. Gary L. Nalbandian.Mr. Nalbandian, a director of the Bank since 1985 and of Metro since 1999, has been Chairman of the Bank and Metro since the formation of these entities in 1985 and 1999, respectively.Mr. Nalbandian has been President/CEO of the Bank and Metro since February 15, 2002.He has also been the Vice President/Treasurer/Secretary of NAI/Commercial-Industrial Realty Co., Wormleysburg, PA since 2002. In these roles, Mr. Nalbandian has acquired a keen knowledge of all aspects of the banking industry and environment and understands Metro’s business and challenges better than any other person in the Company.He also has a good working and personal relationship with each member of the Board.Mr. Nalbandian is very active in his community, having served as the Chairman of the Harrisburg University Capital Campaign, Chairman of the West Shore Chamber of Commerce, Chairman of the YMCA’s Camp Shickellimy, President of Susquehanna Mental Health Services and as the Vice President of Edgewater Mental Hospital.He has also served on the Board of Trustees for Harrisburg University, on the Philhaven Hospital Capital Campaign, on the Harrisburg University Executive Committee and as a Board member for Team Pennsylvania as well as the Central Pennsylvania Kidney Foundation. His activities both in and outside of Metro enable him to remain in touch with the banking needs of current and future customers and to gain necessary insights to develop products for continued growth and success of Metro. James R. Adair.Mr. Adair, a director of the Bank and of Metro since 2001, is the Owner of Adair Construction Services.Over the course of his career, Mr. Adair has acquired extensive banking and financial oversight experience.Prior to his ownership of Adair Construction Services, he worked for financial institutions including Mellon Bank, N. A., Hamilton Bank and CoreStates.He held various senior level positions at these institutions, including senior vice president for commercial loans; senior credit officer; and senior lending officer with $10 million lending authority.At Farmers Bank in Hanover, PA, he was chairman of the asset and liability (ALCO) and loan committees.As a ten-year consultant to Marysville National Bank, he advised the bank on strategic planning and commercial lending and credit.At Pinnacle Health System, he served for 15 years as chairman of the finance and audit committee, with responsibility for all aspects of budget and finance for ten operating entities with revenues exceeding $800 million.He also served six years as chairman of the finance and audit committee of Delta Dental Pennsylvania, a health care organization with revenues exceeding $1 billion. John J. Cardello, CPA.Mr. Cardello, a director of the Bank and of Metro since 2004, is a Partner at Seligman, Friedman and Company, P.C., in York, PA, which engages in the accounting and consulting business. After 26 years of auditing and accounting experience, Mr. Cardello assumed the position of managing shareholder of this accounting firm in 2008.He chairs the firm’s board of directors that oversees the management of all offices of the firm.He is directly responsible for the firm’s accounting and auditing functions, which include establishing and monitoring audit policies and procedures.Mr. Cardello is a recognized expert on the management of public 6 accounting firms.He has been certified to perform peer review engagements on behalf of other CPA firms.Such review involves evaluating the accounting and quality control procedures of the firms under review and cooperating with management in the formulation of optimum quality assurance systems.Because of Mr. Cardello’s extensive accounting and auditing expertise, the Board believes he is particularly qualified to be the chairman of the Audit Committee and a member of the Oversight Committee. Douglas S. Gelder.Mr. Gelder, a director of the Bank since 1988 and of Metro since 1999, is the President and Owner of DSG Development (a land development company) in Hershey, PA. Mr. Gelder holds a Bachelor of Science degree in marketing and accounting.From 1977 to 1999 he owned ten car dealerships.He is a director on the Dauphin County General Authority.Mr. Gelder’s 22 years on Metro’s Board of Directors have provided him with insight and awareness of Metro’s needs, both essential abilities for membership and chairmanship of the Nominating and Corporate Governance Committee as well as the other Committees on which he serves.As a business owner, Mr. Gelder brings to the Board knowledge of how to construct and account for significant financial transactions.In addition, the Board and Metro can leverage the expertise in dealing with the public that Mr. Gelder acquired from his ownership of ten car dealerships. Alan R. Hassman.Mr. Hassman, a director of the Bank since 1985 and of Metro since 1999, is the President of ARH, Inc. and Keystone Lodging Enterprises, in Camp Hill, PA, which engage in the restaurant and hotel businesses, respectively. Mr. Hassman has 50 years of business and finance experience, including being a co-founder of Metro Bank.Until November 2009, he had served as Chief Executive of ARH, Inc.He has been President of Keystone Lodging Enterprises since 1996.While serving on the Susquehanna University Board of Regents, he served as a member of the finance and property committees.From 1975 to 1985, he served two three-year terms as president of Central Penn Advertising Corporation and managed a $2 million advertising budget.While serving on the board of directors of Dame Media, LLP (operator of radio stations), he served on the finance committee for six years.In addition to his knowledge of business and finance, Mr. Hassman provides the Board and Metro with guidance of how to motivate employees. This knowledge was developed during his lifelong experience of dealing with many and diverse employees in the restaurant and hotel business and is essential for his role as a member and chairman of the Compensation Committee. Howel1 C. Mette, Esquire.Mr. Mette, a director of the Bank since 1985 and of Metro since 1999, is a shareholder in the law firm, Mette, Evans & Woodside in Harrisburg, PA. Mr. Mette was a founding member of Mette, Evans & Woodside in 1969.Previously, he had served as Deputy Attorney General in the Pennsylvania Department of Justice from 1952 to 1955.From 1952 to 2002 he was an Adjunct Professor of Law in taxation at Dickinson School of Law.He has also served as Fellow, American College of Trust and Estate Counsel, past President of the Dauphin County Bar Association, Past Trustee of the Pennsylvania Bar Trust Fund and Insurance Trust and Trustee and Treasurer of the Dauphin County Bar Foundation.Mr. Mette’s extensive legal experience provides the Board invaluable expertise on the Compliance and Real Estate Committees of the Board. Michael A. Serluco. Mr. Serluco, a director of the Bank since 1985 and of Metro since 1999, is the owner of Consolidated Properties in Wormleysburg, PA, which engages in the business of real estate investment.Mr. Serluco founded Consolidated Properties, a sole proprietorship, in 1967 and has grown the company to develop, own and manage residential and commercial properties across Central Pennsylvania, including hotels, warehouses, apartment buildings and land development.He also owns Capital City Car Wash and serves on the board of directors of a local manufacturing and processing organization and serves as secretary/treasurer of the board of directors of Holy Spirit Hospital.As an entrepreneur and director of Metro since he co-founded the Bank, Mr. Serluco brings to the Board his intimate knowledge of the philosophies and strategies that have grown the Bank, along with an appreciation of the needs of an investor.He is able to effectively balance the needs of the investor with protection of the Bank’s interests to create successful projects and long-term banking relationships. 7 Samir J. Srouji, M.D.Dr. Srouji, a director of the Bank since 1985 and of Metro since 1999, is President and CEO and practicing physician-surgeon at Plastic Surgery, P.C., in Camp Hill, PA.He has served on the board of directors at Holy Spirit Hospital and on various committees at the hospital, including the medical executive committee, by-laws committee, strategic planning committee and community affairs committee.In addition, he served as president of the medical and surgical staff at Holy Spirit Hospital. Dr. Srouji has been self-employed and operating his surgical practice since 1976.As a surgeon, he is detail oriented and able to see what is often not obvious to others, skills he brings to the Audit Committee. As an entrepreneur, Dr. Srouji understands the needs and challenges of the small business owner, a crucial part of Metro’s business.Dr. Srouji brings to the Nominating and Corporate Governance Committee knowledge of the needs and operations of Metro, gained from his 25 years on the Board. Process for Identifying and Evaluating Nominees for Director.The Nominating and Corporate Governance Committee will utilize current members of the Board of Directors, management and other appropriate sources to identify potential nominees.The Committee will conduct all appropriate and necessary inquiries into the backgrounds and qualifications of possible candidates after considering the function and needs of the Board of Directors, and recommend nominees for approval by the Board of Directors and shareholders.The Committee’s process for the consideration of potential nominees will be the same for nominees identified by shareholders, as well as the other sources identified above. The Nominating and Corporate Governance Committee will receive and consider nominee recommendations that shareholders address to the Corporate Secretary of Metro at the address listed on the first page of this Proxy Statement. If shareholders wish to nominate candidates for election at Metro’s Annual Meeting, however, they must comply with additional procedures contained in Metro’s Bylaws.To nominate someone at the Annual Meeting, you must deliver or mail a notice to the Secretary of Metro no less than 45 days prior to the date of the Annual Meeting.Your notice must state your name, residence address and a representation that you are a holder of record of common stock of Metro entitled to vote(include the number of shares of Metro that you own) at such meeting and intend to appear in person or by proxy at the meeting to vote for the person or persons nominated.Your notice must also contain the following information on each proposed nominee: · the name, address and age of the nominee; · the principal occupation of the nominee; · the number of shares of Metro’s common stock owned by the nominee; · the total number of shares that, to your knowledge, will be voted for the nominee; · a description of all arrangements and understandings between you and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination was made by you; · such other information regarding each nominee proposed by you as would be required to be included in a Proxy Statement filed pursuant to the proxy rules of the SEC had the nominee been nominated by the Nominating and Corporate Governance Committee; and · the consent of each nominee to serve as a director of Metro if so elected. If you do not follow this procedure, the Chairman of the meeting will disregard your nomination made at the Annual Meeting, and the judges of election will disregard any votes cast for your nominee. Director Qualifications. Nominees for director will be selected on the basis of outstanding achievement in their careers; Board experience; education; independence under applicable NASDAQ and SEC rules; financial expertise; integrity; ability to make independent, analytical inquiries; understanding of the business environment; and willingness to devote adequate time to Board of Directors and committee duties. Generally, nominees should also have experience in the financial services industry or knowledge about the issues affecting the financial services industry. Nominees should possess the highest personal and professional ethics, integrity and values, and be committed to representing the long-term interests of Metro's shareholders. They must also have an inquisitive and objective perspective, practical experience and mature judgment. The Board does not have a specific policy with regard to the consideration of diversity in identifying director nominees, however, Metro endeavors to have a Board of Directors representing diverse experiences and policy-making levels in business, government, education and technology, and in other areas relevant to Metro's activities. Directors are expected to attend scheduled Board and 8 committee meetings and to be prepared for the meetings by reviewing the materials provided to them in advance of the meetings. Nominees must be willing to devote sufficient time to carrying out their duties and responsibilities effectively, and should be committed to serve on the Board for an extended period of time. Finally, the proposed nominee should be free of conflicts of interest that could prevent such nominee from acting in the best interest of shareholders. Additional criteria apply to directors being considered to serve on a particular committee of the Board of Directors. For example, members of the Audit Committee must meet additional standards of independence and have the ability to read and understand financial statements. The Nominating and Corporate Governance Committee assesses the appropriate size of the Board in accordance with the limits fixed by Metro's Bylaws, whether any vacancies on the Board are expected and which incumbent directors will stand for re-election at the next Annual Meeting. If vacancies are anticipated, or otherwise arise, the Nominating and Corporate Governance Committee considers candidates for director suggested by members of the Nominating and Corporate Governance Committee and other Board members, as well as management, shareholders and other parties. The Nominating and Corporate Governance Committee also has the authority to retain a search firm to identify and evaluate director candidates. Except for incumbent directors standing for re-election as described below, there are no differences in the manner in which the Nominating and Corporate Governance Committee evaluates nominees for director, whether the nominee is recommended by a shareholder or any other party. In the case of an incumbent director, the Nominating and Corporate Governance Committee reviews such director's service to Metro during the past term, including, but not limited to, the number of Board and committee meetings attended, as applicable, quality of participation and whether the candidate continues to meet the general qualifications for a director outlined above, including the director's independence, as well as any special qualifications required for membership on any committees on which such director serves. In the case of a new director candidate, the Nominating and Corporate Governance Committee will evaluate whether the nominee is independent, as independence is defined under applicable NASDAQ Marketplace Rules (“NASDAQ Rules”), and whether the nominee meets the qualifications for director outlined above, as well as any special qualifications applicable to membership on any committee on which the nominee may be appointed to serve if elected. In connection with such evaluation, the Nominating and Corporate Governance Committee determines whether the committee should interview the nominee, and if warranted, one or more members of the Nominating and Corporate Governance Committee or the Board of Directors will interview the nominee in person or by telephone. Upon completing the evaluation, and the interview in the case of a new candidate, the Nominating and Corporate Governance Committee makes a decision as to whether to recommend that the Board of Directors nominate the director candidate for election at the Annual Meeting. CORPORATE GOVERNANCE The corporate governance policies of Metro are set forth in the Corporate Governance Guidelines approved by the Board of Directors. The Corporate Governance Guidelines include information regarding the functions, responsibilities, qualifications and composition of the Board of Directors and other matters.A copy of the Corporate Governance Guidelines, as approved by the Board of Directors can be found on Metro’s website at www.mymetrobank.com, under the “Investor Relations” section in “Corporate Governance Highlights” and is available in print to any shareholder requesting a copy by writing to the Corporate Secretary at the address given on Page 1 of this Proxy Statement. 9 Board Leadership Structure and Role in Risk Oversight Metro’s bylaws provide for the position of President and at the Board’s option, the Board may elect a Chairman of the Board. Mr. Nalbandian serves as Chairman, President and CEO of Metro and the Bank and has served in these roles since 2002.Having the roles of CEO and Chairman combined has worked well for Metro.Considering the size and characteristics of Metro, relative to other banks and bank holding companies, such as its number and types of shareholders, relationship with its customers, its deposits, debts and other obligations, loan portfolio and loan loss history, properties owned and leased and its number of employees, the Board believes that this is the appropriate structure. Metro has found this structure to be an efficient and effective means of operating the Company.In addition, with Mr. Nalbandian’s responsibility for day-to-day operations and his interactions with management and employees, the Board believes he is in the best position to chair the Board meetings and lead the discussions about Metro’s performance. The Board has not appointed a lead independent director.Metro’s independent directors have met and will continue to meet in regularly scheduled Executive Sessions without management present. The Chief Risk Officer (“CRO”) of the Company reports directly to the Board of Directors and administratively to the CEO.As appropriate, the CRO routinely attends Board meetings and discusses risk issues with the Board of Directors.The CRO also attends the Board’s Audit Committee and Compliance Committee meetings and provides information related to risks, as necessary.In addition and on a quarterly basis, the Chief Financial Officer reviews with the Board of Directors various Risk Management reports. Our Codes of Business Conduct and Ethics Our Board of Directors has adopted a Code of Business Conduct and Ethics (“the Code”) for our directors, officers and employees. The Code complies with the requirements of the Sarbanes-Oxley Act of 2002 and NASDAQ listing standards. Metro provides a copy of the Code to each director, officer and employee and requires their signature acknowledging they have received and read the code. Metro has also adopted a Code of Ethics for Senior Financial Officers that is applicable to its Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Controller and any other person performing similar duties. All Senior Financial Officers are required to read and sign this Code of Ethics on an annual basis. Each of the above mentioned codes requires that any exception or waiver to any provision for directors or applicable officers be submitted for approval to the Board of Directors and such exceptions will be publicly disclosed as required by law, SEC regulation or the NASDAQ Rules.A copy of each code can be found under the “Corporate Governance Highlights” in the “Investor Relations” section of Metro’s website at www.mymetrobank.com and is available in print to any shareholder who requests a copy by writing to the Corporate Secretary at the address given on Page 1 of this Proxy Statement. Independence of Directors As permitted by the NASDAQ Rules, to assist the Board in evaluating the independence of each of its directors, the Board has adopted categorical standards of independence.Applying these standards, the Board of Directors has determined that all directors, with the exception of Gary L. Nalbandian, are independent as defined in the applicable NASDAQ Rules. The categorical standards adopted and applied by the Board consist of the following business or charitable relationships which the Board has determined are not material relationships that would impair a director’s independence: 10 · Lending relationships, deposit relationships or other financial service relationships (such as depository, transfer, registrar, indenture trustee, trusts and estates, insurance and related products, private banking, investment management, custodial, securities brokerage, cash management and similar services) between Metro or the Bank, on the one hand, and (i) the director; and/or (ii) any Family Member of the director who resides in the same home as the director; and/or (iii) any profit or non-profit entity with which the director is affiliated by reason of being a director, officer, employee, trustee, partner and/or an owner thereof, on the other, provided that (A) such relationships are in the ordinary course of business of Metro or the Bank and are on substantially the same terms as those prevailing at the time for comparable transactions with non-affiliated persons; and in addition, (B) with respect to any extension of credit by the Bank to any borrower described in clauses (i) – (iii) above, such extension of credit has been made in compliance with applicable law, including Regulation O of the Board of Governors of the Federal Reserve System and Section 13(k) of the Exchange Act and no extension of credit is on a non-accrual basis. · The fact that the director is, or has a Family Member who is, a partner in, or a controlling Shareholder or an Executive Officer of, any organization to which Metro or the Bank made, or from which Metro or the Bank received, payments for property or services in the current or any of the past three fiscal years that do not exceed 5% of the recipient's consolidated gross revenues for that year or $200,000, whichever is more.Payments shall not include payments received solely from investments in Metro’s securities or payments received under non-discretionary charitable contribution matching programs. · Compensation received by the director or the director’s Family Member from Metro or the Bank if the compensation does not exceed $120,000 during any period of 12 consecutive months within the three years preceding the determination of independence.Compensation does not include compensation for board or board committee service; compensation paid to a Family Member who is an employee (other than an Executive Officer) of Metro or the Bank; or benefits under a tax-qualified retirement plan, or non-discretionary compensation. · The employment by Metro or the Bank of a Family Member of the director provided that such Family Member was or is not an executive officer of Metro and the compensation of any such Family Member was established by Metro or the Bank in accordance with its employment and compensation practices applicable to employees holding comparable positions. For purposes of the foregoing standards of director independence, a "Family Member" means any of the director's spouse, parents, children and siblings, whether by blood, marriage or adoption, or anyone residing in such person's home. For purposes of service on the Audit Committee, the Board also applies the independence standards of Exchange Act Rule 10A-3. Accordingly, the direct or indirect receipt by a director of any consulting, advisory or other compensatory fee from Metro or the Bank (excluding services as a director of Metro or the Bank) would preclude a director’s service on the Audit Committee. Directors are requested to inform the Chairman of the Nominating and Governance Committee and the President of Metro of any change of circumstances or before serving as a director, officer, employee, partner, trustee and/or owner of an outside profit or non-profit entity so that such change in circumstances or opportunity can be reviewed for any independence issues. 11 Shareholder Communications with the Board Shareholders who wish to communicate directly with the Board of Directors, including the non-management directors, may direct such communications in writing, via letter to the Audit Committee Chairman, c/o Metro Bancorp, Inc., 3801 Paxton Street, Harrisburg, PA 17111.The Audit Committee Chairman will convey any and all such communications to the full Board of Directors for consideration and review or, if requested by the shareholder, to an individual Board member. Attendance at the Annual Meeting The Board of Directors has adopted a policy that all of its directors should be present at Metro’s Annual Meeting, absent extenuating circumstances.All of the current directors of Metro were in attendance at the Annual Meeting of Shareholders held December 9, 2009. Meetings and Committees of the Board of Directors The Board of Directors met twelve (12) times during 2009.In 2009, each incumbent director attended more than 75% of the total number of meetings of the Board of Directors, including all committees of Metro and the Bank, of which they are members. Metro’s non-management directors have regularly scheduled meetings without any management directors in attendance at least two times per year. The Board of Directors of Metro has established seven (7) committees: · Audit Committee; · Nominating and Corporate Governance Committee; · Compensation Committee; · Compliance Committee; · Executive Committee; · Oversight Committee; and · Real Estate Committee. Information with respect to the Audit, Nominating and Corporate Governance, Compensation, and Compliance Committees is listed below. Audit Committee.The Board of Directors has established an Audit Committee in accordance with section 3(a)(58)(A) of the Exchange Act. The principal duties performed by the Audit Committee include monitoring the integrity of the financial statements of Metro, reviewing the complete audit of the financial statements of Metro and its subsidiaries, reviewing and making recommendations to the Board of Directors regarding the internal auditor’s report and the certified public accountants’ audit report, reviewing the independence and performance of Metro’s independent registered public accounting firm and the pre-approval of professional services provided by the independent registered public accounting firm, reviewing the performance of Metro’s internal audit function and the monitoring of risks, which includes reviewing the adequacy of internal controls and assessing the extent to which audit recommendations have been implemented.The members of the Audit Committee are John J. Cardello, CPA (Chairman), Douglas S. Gelder, and Samir J. Srouji.The Committee met four times in 2009.The Audit Committee is governed by a written charter approved by the Board of Directors, a copy of which can be found on Metro’s website, www.mymetrobank.com, under the "Investor Relations" section in "Corporate Governance Highlights.” Each member of the Committee is independent, as defined by the NASDAQ Rules and the applicable rules of the SEC.The Board has determined that Mr. Cardello, a CPA, is an Audit Committee financial expert, as defined by the SEC.The report of the Audit Committee is located on page 16 of this Proxy Statement. 12 Nominating and Corporate Governance Committee.The functions of the Nominating and Corporate Governance Committee are to identify individuals qualified to become directors and recommend that the Board of Directors nominate those candidates for election to the Board, develop and recommend to the Board a set of corporate governance principles applicable to Metro and otherwise take a leadership role in shaping our corporate governance. The members of the Committee are Douglas S. Gelder (Chairman), John J. Cardello and Samir J. Srouji.Each member of the Committee is independent, as defined by the NASDAQ Rules.The Committee met two times during 2009. The Nominating and Corporate Governance Committee is governed by a written charter approved by the Board of Directors, a copy of which can be found on Metro’s website, www.mymetrobank.com, under the "Investor Relations" section in "Corporate Governance Highlights.” Compensation Committee.The functions of the Compensation Committee are to evaluate Metro’s compensation policies and plans, to review and evaluate the individual performance of Metro’s directors, to establish the compensation of the directors, to evaluate, establish and approve or recommend to the full Board for approval the compensation of our named executive officers and other specified responsibilities related to personnel and compensation matters affecting Metro.The members of the Compensation Committee are Alan R. Hassman (Chairman), Douglas S. Gelder and Michael A. Serluco. Each of the members of the Committee is independent, as defined in the NASDAQ Rules.The Committee met four times in 2009. The Compensation Committee is governed by a written charter approved by the Board of Directors, a copy of which can be found on Metro’s website, www.mymetrobank.com, under the “Investor Relations” section in “Corporate Governance Highlights.” The Compensation Discussion and Analysis begins on page 19 of this Proxy Statement and the Compensation Committee Report appears on page 35 of this Proxy Statement. The Committee is also responsible for determining whether to recommend to our Board of Directors that the Compensation Discussion and Analysis section be included in the Annual Report on Form 10-K and Proxy Statement and for providing a Compensation Committee Report for the Proxy Statement. Compliance Committee.The functions of the Compliance Committee include representing and providing assistance to the Board in fulfilling its oversight responsibility relating to compliance with legal and regulatory requirements, reviewing reports of examination issued by federal and state banking authorities and other third parties with respect to legal and regulatory compliance, reviewing with the Board any issues coming to its attention regarding compliance with regulatory requirements, monitoring Metro’s compliance programs and monitoring compliance by Metro’s subsidiaries with all applicable laws, rules and regulations.The members of the Compliance Committee are James R. Adair (Chairman), Douglas S. Gelder, Howell C. Mette and Michael A. Serluco. The Committee met four times in 2009.The Compliance Committee is governed by a written charter approved by the Board of Directors, a copy of which can be found on Metro’s website, www.mymetrobank.com, under the “Investor Relations” section in “Corporate Governance Highlights.” Related Party Transaction Policy and Procedures The Board is responsible for reviewing and approving all related party transactions. The Board adopted a written related party transactions policy in 2008.Previously, the Board had reviewed and approved any related party transactions pursuant to an unwritten policy and procedures. Related parties of Metro include our directors, executive officers, any greater than 5% beneficial owner of Metro’s common stock and the immediate family members of any of these groups. Transactions covered by the policy include any single or series of related transactions between Metro and any related party of to which Metro is a party and from which a related party will derive financial benefit.The following transactions are not covered by the policy: · Transactions available to all employees; · Compensation or benefits paid or awarded in the ordinary course of business to an executive officer in connection with such officer’s employment, provided Metro complies with the SEC reporting requirements regarding such compensation; · Board-Approved compensation paid or awarded to a director if the compensation is required to be reported in the proxy statement; 13 · A transaction arising solely from the ownership of a class of Metro’s equity securities and all holders of that class receive the same benefit; or · A transaction involving rendering of services as a common or contract carrier, or public entity, at rates or charges fixed in conformity with law or governmental authority. To identify related party transactions, each year we submit and require our directors and executive officers to complete Director and Officer Questionnaires listing any transactions with us in which the director, executive officer, or their immediate family members have an interest.We review related party transactions for potential conflicts of interest.A conflict of interest could occur if an individual’s private interest interferes with the interests of Metro or the Bank. To prevent actual and apparent conflicts of interest between related parties and Metro, the Board has mandated periodic training sessions regarding the related party transactions policy and the other governance policies.Our Code of Business Conduct and Ethics requires all directors, executive officers and employees who may have a potential or apparent conflict of interest to notify Metro’s Chief Risk Officer, as well as Metro’s President. Directors and executive officers are to provide reasonable notice to the Chief Risk Officer and to the President of all changes or new business activities, related party relationships and board directorships as they arise. In addition, Metro and the Bank are subject to Federal Reserve Regulation O, which deals with loans by federally regulated banks to executive officers, directors or 10% controlling shareholders (“Insiders”) of the applicable bank or bank holding company, or an entity controlled by any such Insider. Metro follows a Regulation O policy that prohibits the subsidiary bank from making loans to an Insider unless the loan (i) is made on substantially the same credit terms (including interest rates and collateralization) as, and following credit underwriting procedures that are not less stringent than, those prevailing at the time for comparable transactions by the Bank with other persons who are not subject to Regulation O and who are not employed by the Bank; and (ii) does not involve more than the normal risk of repayment or present other unfavorable features. Metro and the Bank are examined periodically by bank regulators for compliance with Regulation O. Internal controls exist within Metro and the Bank to ensure that compliance with Regulation O is maintained on an ongoing basis. We believe that these policies provide appropriate levels of control and monitoring of the types of related party transactions that are likely to arise in the nature of our business and the associated risks. Related-Party Transactions Applicable SEC regulations require Metro to disclose transactions with certain related parties where the amount involved exceeds $120,000 and in which the related party has a direct or indirect material interest.However, a person who has a position or relationship with a firm, corporation, or other entity that engages in a transaction with Metro is not deemed to have a material interest in the transaction where the interest arises only from such person’s position as a director of another entity and/or arises only from the ownership by such person (and such person’s immediate family members) in the other entity if that ownership is under 10%, excluding partnerships.Transactions in which a related person does not have a direct or indirect material interest are not required to be disclosed. Customer Relationships.During 2008 and 2009, the Bank had, and expects to have in the future, loan and deposit account banking transactions in the ordinary course of business with directors, officers, and principal shareholders (and their associates) of Metro.All loans and commitments to lend made to such persons and to the companies with which they are associated were made in the ordinary course of business, on substantially the same terms, (including interest rates, collateral on the loans, and repayment terms), as those prevailing at the same time for comparable transactions with persons not related to or employed by Metro.Management believes that these loans present no more than the normal risk of collectability or other unfavorable features. Also, these loans and extensions of credit are governed by Regulation O. We discuss our process for managing transactions governed by Regulation O above. The loans to these persons and related companies amounted to approximately $15.7 million, or 1%, of total loans outstanding as of December 31, 2009. 14 Business Relationships.In the ordinary course of business, we may enter into transactions with, or receive services from, entities affiliated with our directors or their immediate family members including the following: Howell C. Mette, a director and 1.10% beneficial shareholder of Metro, is a shareholder (owning less than a 5% equity interest) in the law firm of Mette, Evans & Woodside, which Metro retained during 2009, and has retained for 2010. Gary L. Nalbandian, Chairman, President and CEO of Metro and the Bank, and a 3.84% beneficial shareholder of Metro, is the Vice President/Treasurer/Secretary of NAI/Commercial-Industrial Realty Co. (“NAI/CIR”).The Bank has utilized NAI/CIR to identify sites for its store expansions.In connection with these transactions, NAI/CIR received commissions from independent third parties related to real estate transactions conducted on behalf of the Bank.Mr. Nalbandian received no direct financial benefit from such commissions. Shareholder Relationships.As of December 31, 2009, Commerce Bancorp LLC, formerly known as Commerce Bancorp, Inc. (“Bancorp”), owned 40,000 shares of Metro’s Series A preferred stock, 100% of Metro’s Trust Capital Securities and 4.46% of Metro’s common stock, having reduced its ownership of common stock from 10.30% as of December 31, 2008.In 2009, these shares and capital securities were registered in the name of TD Banknorth, Inc., an affiliate of Bancorp. On and effective as of December 30, 2008, Metro and the Bank entered into a Transition Agreement with TD Bank N.A. and Commerce Bancorp, LLC (formerly Commerce Bancorp, Inc. and together with TD Bank, N.A., “TD”).The Transition Agreement terminated the Network Agreement dated January 1, 1997, as thereafter amended in April 2002 and September 29, 2004 (the “Network Agreement”) and the Master Services Agreement dated July 21, 2006 and its addenda (the “Master Services Agreement”) by and between Metro, the Bank and/or TD (and/or their predecessors). With timely advance notice by TD under the Network and Master Services agreements, the agreements would have otherwise terminated on December 31, 2009.The agreements were terminated prior to such date in connection with the March 2008 merger of Commerce Bancorp, Inc. into a subsidiary of TD Bank N.A. Under the Master Services Agreement, TD had provided various services to the Bank including: · maintaining the computer wide area network; · proof and encoding; · deposit and loan account statement rendering; · ATM/VISA Card processing; · data processing; · advertising support; and · call center support. Pursuant to the Transition Agreement, TD provided to the Bank certain transaction services, representing a continuation of the services provided to the Bank under the terms of the Master Services Agreement through July 15, 2009, at which time TD discontinued the provision of all such services, which thereafter have been provided to the Bank by other service providers. In 2009, the Bank paid approximately $2.2 million for services provided under the Transition Agreement.Since all services provided by TD under the Transition Agreement were terminated by or on July 15, 2009, TD paid to the Bank a fee in the amount of $6.0 million (“Incentive Fee”). 15 REPORT OF THE AUDIT COMMITTEE The Audit Committee met with management on March 5, 2010 to review and discuss Metro’s 2009 audited financial statements. The Audit Committee also met with ParenteBeard LLC, Metro’s independent registered public accounting firm and discussed the matters required by Statement on Auditing Standards No. 61, as amended (Communication with Audit Committees).The Committee received the written disclosures and the letter from the independent accountants required by the applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the Audit Committee concerning independence and also discussed with ParenteBeard LLC its independence.Based on the review and these discussions, the Audit Committee recommended to the Board of Directors that the audited financial statements be included inMetro’s Annual Report on Form 10-K for the year ended December 31, 2009. By:John J. Cardello, Chairman Douglas S. Gelder Samir J. Srouji DIRECTOR COMPENSATION FOR FISCAL YEAR 2009 The following table lists the total compensation paid to Metro’s non-employee directors in 2009. Fees Earned or Option All Other Name Paid in Cash Awards1 Compensation Total James R. Adair n/a John J. Cardello, CPA n/a Jay W. Cleveland, Jr.2 n/a Douglas S. Gelder n/a Alan R. Hassman n/a Howell C. Mette n/a Michael A. Serluco n/a Samir J. Srouji, M.D. n/a 1 This column shows the aggregate grant date fair value, under FASB ASC Topic 718, of options granted to each non-employee director in 2009. This is the amount Metro will recognize for financial statement reporting purposes over the award’s vesting schedule.Except in the event of a change in control of Metro, these options will vest at a rate of 25% per year, beginning one year after the date of grant.These options were valued at $6.10 using a Black-Scholes option pricing model in accordance with FASB ASC Topic 718.For a discussion on the valuation assumptions used, see Note 14 to Metro’s Notes to Consolidated Financial Statements included in Metro’s annual report on Form 10-K for the year ended December 31, 2009. 2 Jay W. Cleveland, Jr. resigned from the Board of Directors of both Metro and the Bank on January 18, 2010. 16 As of December 31, 2009, the aggregate number of unexercised options held by each non-employee director is set forth in the table below. Number of Options Name Vested Unvested James R. Adair John J. Cardello, CPA Jay W. Cleveland, Jr.1 Douglas S. Gelder Alan R. Hassman Howell C. Mette Michael A. Serluco Samir J. Srouji, M.D. 1 Jay W. Cleveland, Jr. resigned from the Board of Directors of both Metro and the Bank on January 18, 2010. Director’s Fees Each of Metro’s directors, excluding Mr. Nalbandian, received an annual retainer fee of $35,000; however, beginning in 2009, Board members no longer receive a fee for each regular meeting of the Board of Directors attended in 2009. For 2009, each director who was an active member of the Audit Committee, Executive Committee, the Nominating and Corporate Governance Committee, the Compensation Committee, the Compliance Committee, the Oversight Committee and the Real Estate Committee received $1,000 for each committee meeting attended. The members of the Audit Committee received an annual fee of $3,000 for their membership on this committee. The Chairman of the Audit Committee received an annual fee of $15,000 for his leadership of this committee and the Chairmen of each of the other Board committees listed in this paragraph received an annual fee of $3,000 for leadership of their respective committees. Also, for 2009, no employee director received any fee for his/her service as a member of the Board of Directors or for attendance at any committee meetings. 2001 Stock Option Plan for Non-Employee Directors Effective January 1, 2001, Metro adopted the 2001 Directors Stock Option Plan for non-employee directors (the "2001 Plan") which provides for the purchase of a total of not more than 343,100 shares of Metro’s common stock (as adjusted for all stock splits and dividends) by members of the Board of Directors of Metro and other persons who provide services to Metro but are not employees. Options may be granted under the 2001 Plan through December 31, 2010. Under the 2001 Plan, members of the Board of Directors of Metro and others who are not also employees of Metro are entitled to receive options to purchase Metro’s common stock. Options granted pursuant to the 2001 Plan, may be exercised in whole, or from time to time in part, beginning on the earlier to occur of (i) one year after the date of their grant ratably over four years or (ii) a "change in control" of Metro as such term is defined in the 2001 Plan. As of April 24, 2010 options to purchase 261,370 shares of Metro’s common stock (as adjusted for all stock splits and stock dividends through the record date) were outstanding under the 2001 Plan and 56,584 shares of Metro’s common stock (as adjusted for all stock splits and stock dividends) were available for issuance under the 2001 Plan. 17 The 2001 Plan is administered by our Board, including non-employee directors. Options granted under the non-employee director plan are not "incentive stock options" as defined in Section 422 of the Internal Revenue Code of 1986, as amended (the "Code"). Option exercise prices equal 100% of the fair market value of Metro's common stock on the date of option grant. The Board has the discretion to grant options under the 2001 Plan to non-employee directors or to other persons who are not employees of Metro and determine the number of shares subject to each option, the rate of option exercisability, and the duration of the options. Unless terminated earlier by the option's terms, options granted under the 2001 Plan expire ten years after the date they are granted.Options are not transferable other than by will or laws of descent and distribution.A director can exercise options only while a director of Metro or that period of time after he/she ceases to serve as determined by the Board of Directors.If a director dies within the option period, the director’s estate may exercise the option within three months of his or her death. The number of shares subject to option and the option price will be appropriately adjusted if the number of issued shares is decreased or increased by changes in par value, a combination, stock dividend or the like. Compensation Committee Interlocks and Insider Participation The Compensation Committee members are Alan R. Hassman (Chairman), Douglas S. Gelder and Michael A. Serluco.No person who served as a member of the Compensation Committee during 2009 was a current or former employee of Metro or any of our subsidiaries or, except as previously disclosed, engaged in certain transactions with Metro required to be disclosed by regulations of the SEC. Additionally, there was no Compensation Committee “interlocks” during 2009, which generally means that no executive officer of Metro served as a director or member of the Compensation Committee of another entity, one of whose executive officers served as a director or member of the Compensation Committee of Metro. EXECUTIVE OFFICERS The following table shows the name, age, position, and business experience for the past five years of each of Metro’s executive officers as of April 24, 2010 determined in accordance with the rules and regulations of the SEC. Positions with Metro and/or its Subsidiaries Name Age Principal Occupation Gary L. Nalbandian 67 Chairman, President and CEO of Metro and the Bank. Mark A. Zody, CPA 46 Executive Vice President and Chief Financial Officer of Metro and the Bank. Peter M. Musumeci, Jr. 59 Executive Vice President and Chief Loan Officer of the Bank since June 2009.Prior to joining Metro in June 2009, Mr. Musumeci was Executive Vice President and Senior Credit Officer of Commerce Bancorp, Inc. from 1974 to June 2008. Steve Solk 55 Senior Vice President of Metro and the Bank and Central Pennsylvania Market Manager of the Bank since April 2009.Prior to joining Metro in April 2009, Mr. Solk was an Executive Vice President with Citigroup from 1987 to August 2008. Mark A. Ritter 50 Executive Vice President and Chief Operating Officer of Metro and the Bank since October 2007.Prior to joining Metro in October 2007, Mr. Ritter was the President and CEO of Sterling Financial Trust Company from 2001 to October 2007. D. Scott Huggins 60 Senior Vice President and Chief Risk Officer of Metro and the Bank. James R. Ridd 48 Senior Vice President and Chief Credit Officer of Metro and the Bank. 18 COMPENSATION DISCUSSION AND ANALYSIS Overview Our Compensation Discussion and Analysis (“CD&A”) discusses the compensation awarded to our Chief Executive Officer (CEO), Chief Financial Officer (CFO) and our other three most highly compensated executive officers.These executives are referred to as the “named executive officers” in this compensation discussion and analysis.We use the term “executive officers” to refer to all persons designated as “executive officers” pursuant to the Exchange Act and its rules and regulations.Specifically, we address the following topics in our discussion and analysis of the compensation of the named executive officers: · our compensation philosophy and objectives; · what our compensation program is designed to reward; · the components of and why we pay each component of our executive compensation program; · how each component and the Board’s decision regarding each component fit into our overall compensation objectives and affect decisions regarding other elements; and · how we have determined the amount for each component of executive compensation, including the roles of our Compensation Committee, our management and the compensation consultant. Compensation Philosophy The intent of our executive compensation program is to create an environment in which Metro’s compensation objectives as listed below will be achieved.The program is designed to support Metro’s core values and strategic objectives.We believe in maintaining a competitive compensation package to attract executive talent and ensure continuity of the management team, all with the goal of increasing shareholder value over the long-term.Our compensation program focuses on long-term compensation in the form of stock options in order to further Metro’s objective of aligning the interests of executive officers with the long-term interests of our shareholders.Because the grant of stock options allows our executives to share in the growth of value they create for our shareholders, we believe this focus will improve the long-term growth for the shareholders. Compensation Objectives The objectives of our executive compensation program are as follows: · attract, retain, reward and motivate executive officers to achieve Metro’s business objectives; · align the interest of executive officers with the long-term interests of our shareholders; · provide compensation packages competitive with those of other similar bank holding companies and banks; and · encourage stock ownership by our executive officers. What Our Program is Designed to Reward Our compensation program is designed to reward hard work; deposit and loan growth; improvement from year to year in total revenues, net income, net income per share and shareholder value; promotion of Metro’s brand and customer loyalty; excellent customer service and long-term service to Metro. Compensation Components and Why We Pay Each Component We structure executive compensation to create a relationship between compensation awarded and the individual’s experience, responsibilities and performance, as well as the long-term interests of our shareholders. During 2008, except for Mr. Ritter, who was hired in October 2007, our named executive officers did not have employment, severance or change in control arrangements. In order to attract the talents of Mr. Ritter, who had been the President and CEO of another financial institution, the Board of Directors approved an employment agreement with him in 2007.Then, at the recommendation of Metro’s Compensation Committee, the Board of Directors approved employment agreements for Messrs. Nalbandian, Zody and Huggins effective February 23, 19 2009.While the Board of Directors continues to believe that the focus of Metro’s compensation program should be stock options, with the fall in the price of stocks in the United States and worldwide, the Board desired to provide greater financial security to its executive officers with severance payments pursuant to employment agreements in the event of a termination of their employment through no fault of their own.Moreover, the Board believed it to be in the best interests of Metro and its shareholders to enter into these employment agreements in order to retain these named executive officers and provide continuity of the executive management team as Metro progressed through the following major events: · Termination of the Network Agreement and Master Services Agreement between Metro and TD Bank; · Conversion of core system hosting, item processing, deposit and loan processing, electronic banking, data warehousing and various other banking services from TD Bank to Fiserv Solutions, Inc.; and · The anticipated merger with Republic First Bancorp, Inc. While not aware of any effort to take control of Metro, the Board considered its desire to allay any concerns by executive management over the loss of their employment in the event of a change in control along with its desire to maintain the executive management team’s focus on the challenges that Metro then faced when it approved the employment agreements. Compensation for our named executive officers consists of the following components: · base salary; · annual bonus; · stock option awards; and · other benefits. Base Salary Base salaries for our named executive officers are intended to be competitive in order to attract and retain executive talent and are dependent upon the executive’s responsibilities, experience and performance. In determining salaries, the Compensation Committee considers each individual’s position, performance and experience as well as the competitive salary data provided by our compensation consultant. Bonus Periodically, the Compensation Committee determines the amount of any bonuses to be awarded to the named executive officers.In determining bonuses, the Committee reviews and evaluates each executive officer’s performance within the context of Metro’s performance during the previous fiscal year and considers information provided in the compensation consultant’s review.Bonuses are intended to provide a direct, discretionary cash incentive to our named executive officers. With input from our chief executive officer with respect to the other named executive officers, in conjunction with information and analysis provided by our compensation consultant concerning bonuses awarded at other companies, the Compensation Committee uses its judgment in determining the current year bonus for each named executive officer. Option Awards The focus of Metro’s compensation program is the granting of stock options in order to align executive compensation with Metro’s long-term performance and shareholder return.The stock option program is also designed to recognize the executive’s responsibilities, experience and performance.In determining stock option awards, our Compensation Committee considers the performance of each executive and of Metro during the previous year as well as, information and analysis provided by our compensation consultant and the expected performance of the executive during the current year. Stock options granted in 2009 were reflective of each named executive officer’s 2008 performance as well as the expected contribution of each executive officer to Metro’s future success. 20 In February 2010, upon ratification by the Board, our Compensation Committee, using the same evaluation criteria discussed above, awarded stock options to our executive officers based on each executive officer’s 2009 performance as well as the expected contribution of each executive officer to Metro’s future success. The exercise price for all stock option grants is the closing price of Metro stock on the NASDAQ Global Select Market on the date of grant. Options granted in February 2010 were valued at $6.35 per share using a Black-Scholes option pricing model in accordance with FASB ASC Topic 718. Beginning in 2006, Metro began expensing stock option grants in accordance with FASB ASC Topic 718. When determining the amount of stock options to grant, the Compensation Committee considers the cost of the grant with its potential benefits as a compensation component. We believe that granting stock options effectively balances the objective of aligning executive compensation with Metro’s long-term performance and shareholder return. Other Benefits Metro provides the named executive officers with other benefits which are, reflected in the Summary Compensation Table located later in this CD&A under the heading, “All Other Compensation.” We believe these benefits are reasonable, competitive and consistent with our overall compensation structure. The cost of these benefits is not material to each named executive officer’s total compensation. Benefits include: life insurance premiums; long-term disability insurance premiums; long-term care insurance premiums; 401(k) matching contributions; personal use of a company car or automobile allowance; and country club dues. We believe that such benefits are comparable to benefits offered to executive officers by other employers and a necessary component of compensation to attract and retain executive officers. At a level equal to all employees, Metro offers a comprehensive benefits package for health, dental and vision insurance coverage to all full-time employees, including the named executive officers, their spouses and dependent children. Metro pays a portion of the premiums for the coverage selected and the amount paid varies with each health, dental and vision plan.All of the named executive officers have elected one of the standard coverage plans available. Except for the chief executive officer, Metro does not provide post retirement health, dental or vision benefits to its named executive officers or to any other employee.Pursuant to Mr. Nalbandian’s employment agreement, he is to receive medical insurance coverage for himself and his dependents, if any, for his life. Metro offers an employee stock purchase plan to all of our employees in an effort to advance the interests of Metro and our shareholders by encouraging our employees to acquire a stake in the future of Metro through the purchase of shares of our common stock, thereby aligning the interests of the employees with those of our shareholders.Our named executive officers are eligible to participate in this plan on the same terms as all other employees. Stock Ownership Guidelines The Compensation Committee believes that it is in the best interests of our shareholders for our executive officers and directors to own Metro’s common stock. “Stock ownership” includes stock owned directly, stock owned indirectly through our 401(k) plan and stock option grants. While the Compensation Committee has not established stock ownership guidelines or requirements, we encourage all executive officers and directors to own stock through one or more of these means. How Each Component and the Board’s Decision Regarding Each Component Fit into Our Compensation Objectives and Affect Decisions Regarding Other Components Each component of our compensation program is designed to provide a competitive compensation package that will attract, retain, reward and motivate our executive officers to achieve Metro’s business objectives.Due to the importance the Board places on its objective of aligning the interests of our executive officers with the long-term interests of our shareholders, our compensation program places greater focus on granting stock options.Because the value of the stock options is dependent upon increases in Metro’s stock price after the date that the options are granted, the Board believes the stock option program effectively aligns these interests.The stock option 21 program also furthers the objective of encouraging stock ownership by our executive officers.As discounted stock options, reload stock options or re-pricing of stock options would be counter to our objective of aligning the interests of executive officers with the long-terms interests of our shareholders, our stock option plan does not permit such grants.In furtherance of our philosophy of ensuring continuity of management and to encourage a long-term perspective, stock options are not exercisable until one year after the date of grant and then are exercisable ratably over four years.Stock options expire no later than ten years from the date of grant.Because of the focus on granting stock options, the salary and bonus component of our compensation package may be lower than that of our competitors. How We Have Determined the Amount of Compensation Role of the Compensation Committee A central role of the Compensation Committee is to assist our Board in carrying out the Board’s responsibilities relating to the compensation of Metro’s executive officers and directors.Subject to ratification by the full Board of Directors, the Compensation Committee has overall responsibility for oversight, evaluation, assessment and approval of (i) executive officer compensation plans and programs, (ii) all compensation programs involving the issuance of stock options and (iii) director compensation plans and programs. The Compensation Committee typically reviews and determines executive compensation in February of each year.However, due to circumstances that arise during the year, the Compensation Committee may recommend a compensation increase at other times, such as its recommendation to the Board in October 2008 of an increase in base salary (effective November 3, 2008) for Mr. Nalbandian and for increases in base salary and cash bonuses for Messrs. Zody, Ritter and Huggins and certain other executive officers based upon the significantly increased level of responsibility for each executive officer associated with each of the following: · The negotiation of and the termination of the Network Agreement and Master Services Agreement between Metro and TD Bank; · Conversion of core system hosting, item processing, deposit and loan processing, electronic banking, data warehousing and various other banking services from TD Bank to another service provider; and · The merger negotiations with and anticipated merger with Republic First Bancorp, Inc. At its February meeting when it sets the named executive officer’s compensation for the year, the Compensation Committee reviews the performance of Metro and each of the named executive officers during the previous year.Factors included in compensation decisions for executive officers include, but are not limited to: · financial measurements of Metro’s performance such as asset, deposit and loan growth, total revenues, net income, net income per share, asset quality and shareholder returns; · evaluation of the performance of each executive in the following areas: o promotion of Metro brand; o execution of Metro model; o enforcement of Metro culture; and o achievement of operational and/or industry excellence by improving the customer experience; · competitive data from compensation consultants; and · the report of the compensation consultant. The Committee does not establish individual target performance levels for Metro’s named executive officers.The Committee’s broader and more general approach to setting compensation involves an assessment of the previous year, with a consideration of the economic and regulatory environment during the year and the executives’ response as a group to such environment.The Committee also considers the expected work load and challenges facing the executives, individually and as a group, in the current year.In setting compensation for 2009, the Committee placed significance on the fact that certain executives had received pay increases and bonuses in the fall of 2008.The Committee decided that the named executive officers would not receive base salary increases for 22 2010 and that no bonuses would be paid to the named executive officers in 2010 for their performance in 2009 based upon the fact that the Company recorded a net loss result for the 2009 fiscal year. Our Compensation Committee generally does not follow compensation formulas or react to short-term changes in Metro’s performance in determining the amount and mix of compensation components. We do not believe that it is appropriate to establish compensation levels primarily based on benchmarking.We believe that information regarding pay practices at other banks and bank holding companies is useful, in that we recognize that our compensation practices must be competitive in the marketplace.However, this marketplace information is only one of the factors that we consider in assessing the level and the components of executive officer compensation.See the discussion below regarding the role of the compensation consultant in determining executive compensation. Role of Management in Determining or Recommending Compensation Compensation Committee Chairman Alan Hassman works with Chief Executive Officer (“CEO”) Nalbandian in establishing Compensation Committee meeting agendas.The Committee typically meets with the CEO and certain other named executive officers in its general discussions of our compensation policies and programs.However, the Committee meets in executive session without any members of management present to determine specific compensation packages for the named executive officers.The CEO provides the Committee with performance evaluations and makes recommendations concerning the amount and composition of compensation to be awarded to each of our named executive officers, excluding himself. In addition, the Committee has many opportunities throughout the year to observe firsthand the performance of the named executive officers during monthly Board of Directors meetings as well as portions of certain Board Committee meetings when the executives present to the Board the operational and financial performance and associated risks in each executive’s area of responsibility. The Compensation Committee reviews and considers the CEO’s recommendations and then makes a final determination, subject to ratification by the full Board. Role of Compensation Consultant in Determining Executive Compensation The Compensation Committee periodically retains the services of the Pierson Group, an independent compensation consultant (the “compensation consultant”), to evaluate Metro’s executive compensation.In 2009, the Compensation Committee directed the compensation consultant to review and compare base salary, bonus and stock option awards for the named executive officers in Metro’s 2008 Proxy Statement to that of several banks and bank holding companies similar in size to Metro. The Compensation consultant did not provide any non-executive compensation services during 2009. In its review and comparison, the Pierson Group used published salary surveys and Proxy Statement compensation data of the following banks and bank holding companies: Organization Arrow Financial Corp (NY) Beneficial Mutual Savings Bank Citizens & Northern (PA) ESP Bank First Commonwealth First Mariner Bancorp (MD) First National Community Bancorp (PA) First United Corp (MD) Harleysville National Corp (PA) Intervest Bancshares (NY) National Penn Bancshares (PA) Peapack Gladstone (NJ) Royal Bancshares of PA (PA) S&T Bancorp Inc. (PA) State Bancorp Inc. (NY) Suffolk Bancorp (NY) Univest Corp of PA (PA) 23 The Pierson Group reported to the Committee that the 2008 base salaries of Metro’s CEO, CFO, Chief Risk Officer and Market Manager were above the median or 50th percentile, of the competitive market but at or below the 75th percentile.The base salary of the Chief Operating Officer was below the 50th percentile.With respect to bonuses, the Pierson Group reported that bonus levels as a percent of base salary were considerably less than the market levels for all of the Company’s named executive officers. Stock option grants, however, were found by the consultant to exceed those offered by competitive banks (although not sufficiently high to make up for the competitive gap in total direct compensation).The Compensation Committee reviewed the information provided by the consultant and determined that Metro’s executive compensation program is consistent with Metro’s practice of focusing on stock option grants while maintaining competitive, short-term cash compensation. The Compensation Committee determined that the salary, bonus and stock option awards (considered to be total direct compensation by the compensation consultant) for each named executive officer in 2009 fell within a reasonable range of compensation paid to executive officers of comparable companies and was consistent with the Compensation Committees’ desire to target compensation for Metro’s named executive officers to approximately the 75th percentile. Chief Executive Officer Compensation Mr. Nalbandian’s 2009 base salary was unchanged from the base salary approved for him in October 2008.In addition to considering Mr. Nalbandian’s individual performance in 2008 when it recommended an increase in base salary in October 2008, the Compensation Committee considered that Mr. Nalbandian’s base salary in 2007 and for the first 10 months of 2008 was below the 50th percentile of the competitive market (as reported by the Pierson Group). The Compensation Committee and the Board value Mr. Nalbandian and wanted to bring his base salary closer to that of his peers. In determining salary and bonus for Mr. Nalbandian, the Compensation Committee evaluated his individual performance, within the context of Metro’s performance, including the Company’s record net income performance in 2008 as well as his individual contributions to Metro’s performance.His 2008 bonus was awarded based upon that evaluation.The additional base salary awarded to Mr. Nalbandian by the Board of Directors in November 2008 was due to his significantly increased responsibilities as previously mentioned with respect to the termination of the agreements with TD Bank, the conversion of the Banks’ systems to a new service provider and his negotiation and due diligence regarding the planned merger with Republic First Bancorp which was anticipated at that time. Mr. Nalbandian, as well as all of the other named executive officers, did not receive a bonus for 2009 performance based upon the fact that the Company recorded a net loss result in fiscal year 2009. Mr. Nalbandian was awarded stock options in 2009 based upon his 2008 individual performance as described above, as well as his expected contribution to Metro’s future success.He was awarded stock options in February 2010 based upon his 2009 performance as well as his expected contribution to Metro’s future success. The Compensation Committee believes that the 2009 compensation for Mr. Nalbandian is consistent with Metro’s compensation philosophy and objectives. In providing Mr. Nalbandian with an employment agreement pursuant to which he would receive three times his compensation in the event of his termination and other benefits, the Board considered Mr. Nalbandian’s long service to the Company, that in the past, the base salary and bonus provided to him were below the median provided to chief executive officers of peer companies and that Metro’s bonus levels were considerably below market levels.The Board also considered that Metro does not have certain long-term compensation arrangements, such as a supplemental retirement plan or a defined benefit plan, both of which many of Metro’s competitors have. Other Executive Officer Compensation The Compensation Committee believes salaries are dependent upon the responsibilities, experience and performance of each executive officer. 24 In determining bonuses in October 2008 for Messrs. Zody, Ritter, and Huggins, the Compensation Committee evaluated the individual performance of each executive, within the context of Metro’s performance, and the individual contribution of each executive to Metro’s performance.Bonuses were awarded based on that evaluation. The Committee decided that no bonuses would be paid to the named executive officers in 2010 for their performance in 2009 based upon the fact that the Company recorded a net loss result for the 2009 fiscal year. Each executive officer was awarded stock options in 2009 reflective of the individual performance of each executive in 2008 as well as the expected contribution of each executive to Metro’s future success.The named executive officers were awarded stock options in February 2010 based upon the individual performance of each executive in 2009 as well as the expected contribution of each executive to Metro’s future success. The Compensation Committee believes that the 2009 compensation for these executives is consistent with our overall compensation philosophy and objectives. EXECUTIVE COMPENSATION Summary Compensation Table for Fiscal Year 2009 The following table is a summary of certain information concerning the 2007, 2008 and 2009 compensation awarded or paid to, or earned by Metro’s Chief Executive Officer, Chief Financial Officer and each of Metro’s other three most highly compensated executive officers during 2009, collectively referred to as the “named executive officers”. Option All Other Name and Salary Bonus Awards Compensation Total Principal Position Year Gary L. Nalbandian $ $
